           Case 1:18-cr-00260-DAD-BAM Document 46 Filed 01/04/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00260-DAD-BAM
12                                Plaintiff,
                                                        STIPULATION REGARDING CONTINUANCE;
13                         v.                           FINDINGS AND ORDER
14   ALEJANDRO LOPEZ,                                   DATE: January 11, 2021
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Dale A. Drozd
16

17          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

18 through defendant’s counsel of record, hereby stipulate as follows:

19          1.     By previous order, this matter was set for sentencing on January 11, 2021.

20          2.     On December 29, 2020, counsel for the defendant advised that he had recently been

21 exposed to the coronavirus by an unexpected contact with an exposed client and is currently under

22 quarantine. He also advised that his client had been moved from the Fresno County Jail and he has not

23 been able to confer with his client regarding sentencing.

24          3.     By this stipulation, defendant now moves to continue the sentencing to February 22, 2021

25 at 10:00 a.m.

26          4.     The parties agree and stipulate that good cause has been shown to justify the continuance

27 ////

28 ////

                                                        1
30
          Case 1:18-cr-00260-DAD-BAM Document 46 Filed 01/04/21 Page 2 of 2


 1        IT IS SO STIPULATED.

 2

 3
     Dated: December 29, 2020                   MCGREGOR W. SCOTT
 4                                              United States Attorney
 5
                                                /s/ KAREN A. ESCOBAR
 6                                              KAREN A. ESCOBAR
                                                Assistant United States Attorney
 7

 8
     Dated: December 29, 2020                   /s/ ARTURO HERNANDEZ-M.
 9                                              ARTURO HERNANDEZ-M.
10                                              Counsel for Defendant
                                                ALEJANDRO LOPEZ
11

12

13

14
                                  FINDINGS AND ORDER
15
     IT IS SO ORDERED.
16
       Dated:   January 4, 2021
17                                         UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                            2
30
